Case 1:19-cv-02594-RM-SKC Document 118 Filed 05/26/20 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No.: 19-cv-02594-RM-SKC

  UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

                          Plaintiff,

                          v.

  MEDIATRIX CAPITAL INC., et al.,

                                         Defendants,
  and

  MEDIATRIX CAPITAL FUND LTD., et al.,

                                         Relief Defendants.


    JOINT MOTION TO MODIFY PRELIMINARY INJUNCTION ASSET FREEZE TO
                      PERMIT PAYMENT OF NOTE


         The Securities and Exchange Commission (the “SEC”), Defendant Michael S. Young,

  and Relief Defendant Casa Conejo LLC (collectively, the “Parties”) jointly request that the Court

  modify the Preliminary Injunction it previously entered (Doc. # 35) (“Preliminary Injunction

  Asset Freeze”) to release funds to pay off a Note securing real property located at 330 Dorado

  Beach East, Dorado, Puerto Rico 00646 (“330 Dorado Beach East”), which is currently in

  default. In further support of their motion, the Parties state as follows.

         1.      On September 13, 2019, the Court granted the SEC’s motion for a temporary

  restraining order freezing assets and other relief, which specifically included 330 Dorado Beach

  East. Doc. # 10 at 7.
Case 1:19-cv-02594-RM-SKC Document 118 Filed 05/26/20 USDC Colorado Page 2 of 4




         2.      On October 10, 2019, the Court granted the SEC’s motion for a preliminary

  injunction freezing assets and other relief (“Preliminary Injunction Asset Freeze”), which

  specifically included 330 Dorado Beach East. Doc. # 35 at 6.

         3.      On or about May 29, 2018, Mr. Young purchased 330 Dorado Beach East through

  an entity he controls, Relief Defendant Casa Conejo, LLC, for $2.3 million by making a down

  payment of $1,000,000 and executing a mortgage note secured by the property in the amount of

  $1,300,000. Ex. A (“the Note”). Pursuant to the terms of the Note, the $1.3 million was to be

  paid to Mr. Rafael Vélez Domínguez (the “Noteholder”) in six installments on November 1,

  2018; March 1, 2019; July 1, 2019; November 1, 2019; March 1, 2020; and July 1, 2020.

         4.      Though the first three payments were made consistent with the terms of the Note,

  the payments due on November 1, 2019 and March 1, 2020, were not made in light of this

  Court’s asset freeze. This has caused the Note to be in default and therefore accrue higher

  amounts of interest and late payment penalties, which continue to accrue. See Ex. A at 1-2.

         5.      Mr. Young, with the consent of the SEC, previously placed 330 Dorado Beach

  East for sale. In the event an acceptable offer is received, the SEC and Mr. Young will request

  the Court permit this sale to take place and allow the proceeds to be placed into a frozen bank

  account. The current asking price for 330 Dorado Beach East is $2.5 million.

         6.      To preserve this valuable asset and to prevent it from accruing additional interest

  and penalties, the SEC, Mr. Young and Casa Conejo LLC, and the Noteholder have reached an

  agreement whereby a sizeable portion of interest and penalties that have accrued to date will be

  waived in exchange for prompt payment of the Note.




                                                  2
Case 1:19-cv-02594-RM-SKC Document 118 Filed 05/26/20 USDC Colorado Page 3 of 4




         7.      To pay off this Note in full, the SEC, Mr. Young, and Casa Conejo LLC jointly

  request that this Court release $665,532.17 from the UBS Financial Services Inc. account ending

  in 7422 held in the name of the Salve Regina Trust (another entity owned and controlled by Mr.

  Young).

         8.      The Noteholder consents to this request.

         9.      The other defendants and relief defendants in this case consent to this request.

         The SEC, Mr. Young, and Casa Conejo LLC therefore request that the Court modify the

  Preliminary Injunction Asset Freeze by releasing a total of $665,532.17 to pay off the Note

  securing real property located at 330 Dorado Beach East, Dorado, Puerto Rico 00646. A

  proposed order is attached hereto.


         Respectfully submitted this 26th day of May, 2020.

                                               s/ Mark L. Williams
                                               Stephen C. McKenna
                                               Mark L. Williams
                                               Attorneys for Plaintiff
                                               U.S. Securities and Exchange Commission
                                               1961 Stout Street, Suite 1700
                                               Denver, CO 80294-1961
                                               (303) 844-1036 (McKenna)
                                               McKennaS@sec.gov; WilliamsML@sec.gov
                                               Attorneys for SEC

                                               s/ Vivian Rivera Drohan
                                               Drohan Lee LLP
                                               680 Fifth Avenue
                                               New York, New York 10019
                                               Telephone: (212) 710-0004
                                               Fax: (212) 710-0003
                                               E-Mail: vdrohan@dlkny.com
                                               Attorney for Defendant Michael S.
                                               Young and Relief
                                               Defendant Casa Conejo LLC

                                                  3
Case 1:19-cv-02594-RM-SKC Document 118 Filed 05/26/20 USDC Colorado Page 4 of 4




                                        Certificate of Service

          I hereby certify that on May 26, 2020, I caused the foregoing to be electronically filed by
  using the CM/ECF system. I further certify that a copy of the foregoing was served upon the
  following counsel of record via the Court’s CM/ECF system:

  Vivian Drohan
  Drohan Lee
  680 Fifth Avenue
  10th Floor
  New York, NY 10019
  vdrohan@dlkny.com

  Jeffrey R. Thomas
  Thomas Law LLC
  3773 Cherry Creek North Dr., Suite 717
  Denver, CO 80209
  jthomas@thomaslawllc.com

  Attorneys for Defendants Mediatrix Capital Inc., Blue Isle Markets Inc. (St. Vincent & the
  Grenadines), Blue Isle Markets Ltd., Michael S. Young, Michael S. Stewart, and Bryant Sewall
  and Relief Defendants Victoria M. Stewart, Maria C. Young, and Hanna Ohonkova

  Douglas W. Henkin
  Dentons US LLP
  1221 Avenue of the Americas
  New York, NY 10020
  Douglas.henkin@dentons.com

  Lisa M. Krigsten
  Dentons US LLP
  4520 Main Street, Ste. 1100
  Kansas City, Missouri 64111
  Lisa.krigsten@dentons.com

  Attorneys for Non_parties Equiti Capital UK Limited and Equiti Armenia CJSC

                                                                 s/ Mark L. Williams




                                                   4
